Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 01/26/2022.
As per instant Amendment, claim 6 has been amended.
Claims 1-7 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. Olajumoke Kassim (Reg. No. 73,571) on March 03, 2022.  During the telephone conference, Mrs. Olajumoke has agreed and authorized the Examiner to amend claims 1, 5 and 6. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 5 and 6 as following:
1. (Currently Amended) A computer implemented method of generating cryptographic keys for a hardware security module (HSM), the method comprising:
generating a plurality of cryptographic keys; and
storing the generated plurality of cryptographic keys in a key store of the HSM for use in providing cryptography functions upon occurrence of a trigger selected from the group consisting of: a number of available keys in the HSM falling below a threshold number, a number of available keys in the HSM falling below a threshold proportion, and a rate of consumption of keys meeting a threshold rate, wherein the plurality of cryptographic keys are generated based on numerical data generated by a hardware random number generator, such that 
wherein the hardware random number generator operates based on a plurality of statistically random entropy data sources originating from natural phenomena so as to increase a degree of randomness of the numerical data.
5. (Currently Amended) A computer system comprising:
a processor and memory storing computer program code for generating cryptographic keys for a hardware security module (HSM) by:
generating a plurality of cryptographic keys; and
in a key store of the HSM for use in providing cryptography functions upon occurrence of a trigger selected from the group consisting of: a number of available keys in the HSM falling below a threshold number, a number of available keys in the HSM falling below a threshold proportion, and a rate of consumption of keys meeting a threshold rate, wherein the plurality of cryptographic keys are generated based on numerical data generated by a hardware random number generator, such that 
wherein the hardware random number generator operates based on a plurality of statistically random entropy data sources originating from natural phenomena so as to increase a degree of randomness of the numerical data.
6. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to generate cryptographic keys for a hardware security module (HSM) by:
generating a plurality of cryptographic keys; and
storing the generated plurality of cryptographic keys in a key store of the HSM for use in providing cryptography functions upon occurrence of a trigger selected from the group consisting of: a number of available keys in the HSM falling below a threshold number, a number of available keys in the HSM falling below a threshold proportion, and a rate of consumption of keys meeting a threshold rate, wherein the plurality of cryptographic keys are generated based on numerical data generated by a 
wherein the hardware random number generator operates based on a plurality of statistically random entropy data sources originating from natural phenomena so as to increase a degree of randomness of the numerical data.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/23/2022 and 01/26/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
 The rejections of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn as the claims have been amended.
The rejections of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn as the claims have been amended.
The previous rejection of claims 1-7 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-7 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-7, the closest prior arts, Oberheide (US 2016/0352516), in view of Peirce (US 2009/0323967), in view of Shetty (US 2017/0286698), in view of Peddada (US 10,541,811), in view of Gryb (US 10,972,263) and further in view of McMillan (US 2004/0039925), alone or in combination fails to anticipate or render obvious the claim invention.  
Oberheide (prior art of record) discloses a system and method for opportunistic cryptographic key management includes generating a security capability assessment on a first electronic device based on security capabilities of the device, selecting a key management mode based on the security capability assessment, generating a cryptographic key based on the key management mode, and storing the cryptographic key based on the key management mode and The key management system store keys in tamper protected data storage (e.g., key storage of a hardware security module) - See the abstract, par. 0017, 0028, 0041 and 0047 of Oberheide.
Peirce (prior art of record) discloses a system and method for producing cryptographic keys for use by an embedded processing device within a manufactured product. The telematics unit includes a pseudo random number generator and is operable under control of the processor to obtain entropy data from at least one independent data See the abstract and par. 0013 of Peirce.
Shetty (prior art of record) discloses a method for encrypting objects stored in a cloud includes encrypting each object with a unique encryption (object) key. The plaintext object keys are generated in advance of uploads. The plaintext object keys can be stored in an object database in the cloud. Alternatively, the plaintext object keys can be provided to a customer's HSM, encrypted, and returned to the cloud, such that encrypted object keys, encrypted by the customer, are stored in the cloud and HSM proxy receives the plaintext object key and forwards it to download service- See the abstract, par. 0104, 0120 and 0143 of Shetty.
Peddada (prior art) discloses an apparatus for securing customer data and include a processor, and one or more stored sequences of instructions which, when executed, cause the processor to store an encrypted first key fragment in a first storage area, store an encrypted second key fragment in a separate second storage area, wherein access to the first storage area and to the second storage area is mutually exclusive. HSM may be used to generate asymmetric key pairs. The HSM may hold the HSM private key in its storage such that the HSM private key cannot be extracted by anyone. The HSM private key may be used to decrypt data that has been encrypted using the corresponding HSM public key- See the abstract and col. 3; lines 59-66 of Peddada.
Gryb (prior art) discloses a computer node comprising multiple software modules may receive a cryptographic key from a hardware security module. The computer node may use the cryptographic key to produce two key portions, which are distributed to two See the abstract of Gryb.
McMillan (prior art) discloses a mechanism, method and apparatus for providing cryptographic key management. In one example, a cryptographic key management system includes a plurality of processing mechanisms for receiving data to be signed according one or more signing cryptographic keys. Each processing mechanism is coupled to one or more respective cryptographic key modules, such as a hardware security module configured to store the cryptographic key(s)- See the abstract of McMillan.
However, none of Oberheide, Peirce, Shetty, Peddada, Gryb and McMillan teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 5 and 6.  For example, none of the cited prior art teaches or suggest the steps of generating a plurality of cryptographic keys for a hardware security module (HSM); storing the generated plurality of cryptographic keys in a key store of the HSM for use in providing cryptography functions upon occurrence of a trigger selected from the group consisting of: a number of available keys in the HSM falling below a threshold number, a number of available keys in the HSM falling below a threshold proportion, and a rate of consumption of keys meeting a threshold rate, wherein the plurality of cryptographic keys are generated based on numerical data generated by a hardware random number generator, such that generation of the cryptographic keys is unconstrained by resources of the HSM and the hardware random number generator operates based on a plurality of statistically random entropy data sources originating from natural phenomena. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-4 and 7 are directly or indirectly dependent upon claim 1 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495